PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
GEISSER et al.
Application No. 16/389,272
Filed: April 19, 2019
Attorney Docket No. 085611-619731
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the renewed request filed February 02, 2021, which is being treated as a petition under 37 CFR 1.181 (no fee), requesting refund of the additional claim fees for the above-identified application.

The request is DISMISSED.

Applicant requests reconsideration of the decision mailed December 11, 2020, for the request for refund filed July 15, 2019, stating, “As initial matter, the undersigned remarks made in the Petition filed July 15, 2019 are incorporated herein by reference in the spirit of linguistic brevity”.   

As petitioner notes, a notice of missing parts was mailed on May 3, 2019, requiring additional claim fees of $3,900 based on the April 19, 2019, claim listing. On May 14, 2019, applicant filed an information disclosure statement and a transmittal letter authorizing the Office “to charge any deficiency in the fees filed, asserted to be filed or which should have been filed herewith (or any paper hereafter filed in this application by this firm) to our Deposit Account 50-1662.” Since the $3,900 additional claim fee was a required fee as of May 14, 2019,[1] it was appropriate for the Office to charge the amount due based on the current record.[2] Accordingly, the fee was not paid by mistake or in excess within the meaning of 35 U.S.C. 42(d).

[1] A preliminary amendment filed concurrently with a response to a Notice To File Missing Parts of Application that required the fees set forth in 37 CFR 1.16, which preliminary amendment cancels or adds claims, will be taken into account in determining the appropriate fees due in response to the Notice To File Missing Parts of Application. However, no refund will be made for claims being canceled in the response that have already been paid for. See MPEP 607(III). 



[2] As outlined in MPEP 509.01, “Many applications contain broad language authorizing any additional fees which might have been due to be charged to a deposit account. The U.S. Patent and Trademark Office will interpret such broad authorizations to include authorization to charge to a deposit account fees set forth in 37 CFR 1.16, and 1.17 … It is extremely important that the authorization be clear and unambiguous. If applicants file authorizations which are ambiguous and deviate from the usual forms of authorizations, the Office may not interpret the authorizations in the manner applicants intend and may return the fees.”

Applicant is not entitled to a refund as the authorization to charge any deficiency was provided in the transmittal letter filed May 14, 2019.  The authorization includes language that appears to be somewhat ambiguous in that it is not clear if “herewith” applies to each of the terms “filed” and “asserted to be filed,” or “should have been filed”.  While the applicant/petitioner may not have intended the fees in question to be charged to applicants deposit account listed in the authorization, the Office has properly followed the practice as set forth in MPEP 509.01(I).

In view of the above, the request for refund cannot be granted.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions